Exhibit 10.1

PARAMOUNT GROUP, INC.

PERFORMANCE LTIP UNIT AWARD AGREEMENT

 

Name of Participant:                                      
                                    (the “Participant”) No. of LTIP Units
Awarded:                                                   Grant Date:
                                                 

RECITALS

A. The Participant is an officer of Paramount Group, Inc., a Maryland
corporation (the “Company”) and provides services to Paramount Group Operating
Partnership LP, a Delaware limited partnership, through which the Company
conducts substantially all of its operations (the “Partnership”).

B. Pursuant to the Company’s 2014 Equity Incentive Plan (as amended and
supplemented from time to time, the “Plan”) and the Agreement of Limited
Partnership (the “LP Agreement”) of the Partnership, the Company hereby grants
the Participant an Other Equity-Based Award (an “Award”) pursuant to the Plan
and hereby causes the Partnership to issue to the Participant, the number of
Special LTIP Units (as defined in the LP Agreement) set forth above (the “Award
LTIP Units”) having the rights, voting powers, restrictions, limitations as to
distributions, qualifications and terms and conditions of redemption and
conversion set forth herein and in the LP Agreement. Upon the close of business
on the Grant Date pursuant to this LTIP Unit Award Agreement (this “Agreement”),
the Participant shall receive the number of LTIP Units specified above, subject
to the restrictions and conditions set forth herein, in the Plan and in the LP
Agreement.

C. The exact number of LTIP Units earned under the Award shall be determined
following the conclusion of the Performance Period based on the Company’s Total
Shareholder Return and Relative Performance during the Performance Period as
provided herein. Any Award LTIP Units not earned upon the end of the Performance
Period will be forfeited and any additional LTIP Units owed to the Participant
shall be issued as soon as reasonably practical following the end of the
Performance Period.

NOW, THEREFORE, the Company, the Partnership and the Participant agree as
follows:

1. Definitions. Capitalized terms used herein without definitions shall have the
meanings given to those terms in the Plan. In addition, as used herein:

“Absolute TSR Component” means 50 percent of the Award LTIP Units. Such Award
LTIP Units shall be earned based on the Company’s Total Shareholder Return
during the Performance Period.



--------------------------------------------------------------------------------

“Baseline Value” means $                    , representing the average of the
Fair Market Value of one share of Common Stock over the five consecutive trading
days ending on, and including, the Effective Date.

“Cause” means (a) if the Participant is a party to a Service Agreement, and
“Cause” is defined therein, such definition, or (b) if the Participant is not
party to a Service Agreement that defines “Cause,” Cause shall mean, (i) the
continued failure by the Participant to substantially perform the Participant’s
duties with the Employer after written notification by the Employer of such
failure; (ii) conduct by the Participant which would reasonably be expected to
result in material injury or reputation harm to the Employer; (iii) conduct by
the Participant constituting a material act of misconduct in the performance of
his or her duties; (iv) the material violation by the Participant of the
Company’s Code of Business Conduct and Ethics, as in effect on the Grant Date
and as subsequently changed from time to time; or (v) the commission by the
Participant of any felony or a misdemeanor involving moral turpitude, deceit,
dishonesty or fraud.

“Change in Control” means any of the following:

(a) any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding the Company, any entity
controlling, controlled by or under common control with the Company, any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any such entity, and the
Participant and any “group” (as such term is used in Section 13(d)(3) of the
Exchange Act) of which the Participant is a member), is or becomes the
“beneficial owner” (as defined in Rule 13(d)(3) under the Exchange Act),
directly or indirectly, of securities of the Company representing 35 percent or
more of either (i) the combined voting power of the Company’s then outstanding
securities or (ii) the then outstanding shares of common stock of the Company
(in either such case other than as a result of an acquisition of securities
directly from the Company); or

(b) any consolidation or merger of the Company resulting in the voting
securities of the Company outstanding immediately prior to the consolidation or
merger representing (either by remaining outstanding or by being converted into
voting securities of the surviving entity or its parent) less than 65 percent of
the combined voting power of the securities of the surviving entity or its
parent outstanding immediately after such consolidation or merger; or

(c) the members of the Board at the beginning of any consecutive 24-calendar
month period (the “Incumbent Directors”) cease for any reason other than due to
death to constitute at least a majority of the members of the Board; provided
that any director whose election, or nomination for election by the Company’s
shareholders, was approved or ratified by a vote of at least a majority of the
Incumbent Directors shall be deemed to be an Incumbent Director; or

(d) there shall occur (i) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 50 percent of the

 

2



--------------------------------------------------------------------------------

combined voting power of the voting securities of which are owned by “persons”
(as defined above) in substantially the same proportion as their ownership of
the Company immediately prior to such sale or (ii) the approval by shareholders
of the Company of any plan or proposal for the liquidation or dissolution of the
Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board.

“Common Stock” means the Company’s common stock, par value $0.01 per share,
either currently existing or authorized hereafter.

“Common Stock Price” means, as of a particular date, the average of the Fair
Market Value of one share of Common Stock over the 30 consecutive trading days
ending on, and including, such date (or, if such date is not a trading day, the
most recent trading day immediately preceding such date); provided, however,
that if such date is the date upon which a Transactional Change of Control
occurs, the Common Stock Price as of such date shall be equal to the fair value,
as determined by the Committee, of the total consideration paid or payable in
the transaction resulting in the Transactional Change of Control for one share
of Common Stock.

“Continuous Service” means the continuous service to the Employer, without
interruption or termination, in any capacity of employee, or, with the written
consent of the Committee, consultant. Continuous Service shall not be considered
interrupted in the case of: (a) any approved leave of absence; (b) transfers
among the Employer, or any successor, in any capacity of employee, or with the
written consent of the Committee, as a member of the Board or a consultant; or
(c) any change in status as long as the individual remains in the service of the
Employer in any capacity of employee or (if the Committee specifically agrees in
writing that the Continuous Service is not uninterrupted) as a member of the
Board or a consultant. An approved leave of absence shall include sick leave,
military leave, or any other authorized personal leave.

“Disability” means (a) if the Participant is a party to a Service Agreement, and
“Disability” is defined therein, such definition, or (b) if the Participant is
not party to a Service Agreement that defines “Disability,” the Participant has
been determined by a physician selected by the Company and reasonably acceptable
to the Participant to be unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.

“Effective Date” means April 1, 2015.

“Employer” means either the Company, the Operating Partnership or any of their
Subsidiaries that employ the Participant.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, as of any given date, the fair market value of a
security determined by the Committee using any reasonable method and in good
faith (such determination will be made in a manner that satisfies Section 409A
of the Code and in good-faith

 

3



--------------------------------------------------------------------------------

as required by Section 422(c)(1) of the Code); provided that (a) if such
security is admitted to trading on a national securities exchange, the fair
market value of such security on any date shall be the closing sale price
reported for such security on the principal stock exchange or, if applicable,
any other national exchange on which the security is traded or admitted to
trading on such date on which a sale was reported; and (b) if such security is
admitted to quotation on the National Association of Securities Dealers
Automated Quotation System (“NASDAQ”) or a successor quotation system, the fair
market value of such security on any such date shall be the average of the
highest bid and lowest asked prices for such security on the system on such date
on which both the bid and asked prices were reported.

“Good Reason” means (a) if the Participant is party to a Service Agreement, and
“Good Reason” is defined therein, such definition, or (b) if the Participant is
not party to a Service Agreement that defines “Good Reason,” Good Reason shall
mean that the Participant has complied with the “Good Reason Process”
(hereinafter defined) following the occurrence of any of the following events:
(i) a material diminution in the Participant’s responsibilities, authority or
duties; (ii) a material diminution in the Participant’s base salary and cash
bonus opportunity; (iii) a change in the geographic location at which the
Participant provides services to the Company by at least 30 miles; or (iv) a
material breach by the Company of this Agreement. “Good Reason Process” shall
mean that (A) the Participant reasonably determines in good faith that a “Good
Reason” condition has occurred; (B) the Participant notifies the Company in
writing of the first occurrence of the Good Reason condition within 30 days of
the first occurrence of such condition; (C) the Participant cooperates in good
faith with the Company’s efforts, if any, for a period not less than 30 days
following such notice (the “Cure Period”), to remedy the condition;
(D) notwithstanding such efforts, the Good Reason condition continues to exist;
and (E) the Participant terminates his or her employment within 60 days after
the end of the Cure Period. If the Company cures the Good Reason condition
during the Cure Period, Good Reason shall be deemed not to have occurred.

“Index” means the SNL Office REIT Index.

“Index Return” means, with respect to the Performance Period, the return of the
Index over the Performance Period expressed as a percentage. For the avoidance
of doubt, the intent of the Committee is that Index Return over the Performance
Period be calculated in a manner designed to produce a fair comparison between
the Company’s Total Shareholder Return and the Index Return for the purpose of
determining Relative Performance and therefore calculating the earned portion of
the Relative TSR Component.

“Partial Service Factor” means a factor carried out to the sixth decimal to be
used in calculating the number of LTIP Units earned pursuant to Section 3(d)
hereof in the event of a Qualified Termination of the Participant’s Continuous
Service prior to the Valuation Date, determined by dividing (a) the number of
calendar days that have elapsed since the Effective Date to and including the
date of the Participant’s Qualified Termination by (b) the number of calendar
days from the Effective Date to and including the Valuation Date.

“Performance Period” means the period beginning on the Effective Date and ending
on the Valuation Date.

 

4



--------------------------------------------------------------------------------

“Relative Performance” means the differential between Total Shareholder Return
and the Index Return. For this purpose, Total Shareholder Return relative to the
Index Return will be computed through each day of the consecutive 30-day trading
period within the final 90-day period of the Performance Period that results in
the highest Relative Performance.

“Relative TSR Component” means 50 percent of the Award LTIP Units. Such Award
LTIP Units shall be earned based on the Company’s Relative Performance during
the Performance Period.

“Securities Act” means the Securities Act of 1933, as amended.

“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement then in effect between the Participant, on the one
hand, and the Employer, on the other hand, as amended or supplemented through
such date.

“Total Shareholder Return” means, with respect to the Performance Period, the
total return (expressed as a percentage) that would have been realized by a
shareholder who (a) bought one share of Common Stock at the Baseline Value on
the Effective Date, (b) reinvested each dividend and other distribution declared
during the Performance Period with respect to such share (and any other shares,
or fractions thereof, previously received upon reinvestment of dividends or
other distributions or on account of stock dividends), without deduction for any
taxes with respect to such dividends or other distributions or any charges in
connection with such reinvestment, in additional shares of Common Stock at a
price per share equal to (i) the Fair Market Value on the trading day
immediately preceding the ex-dividend date for such dividend or other
distribution less (ii) the amount of such dividend or other distribution, and
(c) sold such shares on the Valuation Date at the highest Common Stock Price
among those calculated as of every day within the 90-day consecutive period
immediately preceding the Valuation Date, without deduction for any taxes with
respect to any gain on such sale or any charges in connection with such sale. As
set forth in, and pursuant to, Section 7 of this Agreement, appropriate
adjustments to the Total Shareholder Return shall be made to take into account
all stock dividends, stock splits, reverse stock splits and the other events set
forth in Section 7 that occur during the Performance Period.

“Transactional Change of Control” means a Change of Control resulting from any
person or group making a tender offer for Common Stock, a merger or
consolidation where the Company is not the acquirer or surviving entity or
consisting of a sale, lease, exchange or other transfer to an unrelated party of
all or substantially all of the assets of the Company.

“Valuation Date” means the earlier of (a) March 31, 2018, or (b) the date upon
which a Change of Control shall occur.

2. Effectiveness of Award. The Participant shall be admitted as a partner of the
Partnership with beneficial ownership of the Award LTIP Units as of the Grant
Date by (i) signing and delivering to the Partnership a copy of this Agreement
and (ii) signing, as a Limited Partner, and delivering to the Partnership a
counterpart signature page to the LP Agreement (attached hereto as Exhibit A).
Upon execution of this Agreement by the Participant, the Partnership and the
Company, the books and records of the Partnership shall reflect the issuance

 

5



--------------------------------------------------------------------------------

to the Participant of the Award LTIP Units. Thereupon, the Participant shall
have all the rights of a Limited Partner of the Partnership with respect to a
number of LTIP Units equal to the Award LTIP Units, as set forth in the LP
Agreement, subject, however, to the restrictions and conditions specified in
Section 3 below.

3. Vesting and Earning of Award LTIP Units.

(a) This Award is subject to performance vesting during the Performance Period
and service vesting thereafter tied to Continuous Service of the Participant for
two years after the last day of the Performance Period. The Award LTIP Units
will be subject to forfeiture based on the Company’s Total Shareholder Return
and Relative Performance during the Performance Period as set forth in this
Section 3.

(b) The number of Award LTIP Units earned under the Absolute TSR Component of
the Award will be determined as follows:

 

Total Shareholder Return

  

Percentage of Absolute

TSR Component Earned

21%    25% 40%    100%

The Absolute TSR Component of the Award will be forfeited in its entirety if the
Total Shareholder Return is less than 21 percent. If the Total Shareholder
Return is between 21 percent and 40 percent, the percentage of the Absolute TSR
Component earned will be determined using linear interpolation as between those
tiers.

(c) The number of Award LTIP Units earned under the Relative TSR Component of
the Award will be determined as follows:

 

Relative Performance

  

Percentage of Relative

TSR Component Earned

+100 basis points

   25%

+700 basis points

   100%

The Relative TSR Component of the Award will be forfeited in its entirety if the
Relative Performance is less than 100 basis points above the Index. If the
Relative Performance is between +100 basis points and +700 basis points, the
percentage of the Relative TSR Component earned will be determined using linear
interpolation as between those tiers.

(d) As soon as practicable following the Valuation Date, the Committee shall:

(i) determine the number of LTIP Units earned by the Participant under both the
Absolute TSR Component and the Relative TSR Component.

 

6



--------------------------------------------------------------------------------

(ii) determine the number of additional LTIP Units that would have accumulated
if the Participant had received all dividends paid by the Company with respect
to earned LTIP Units determined pursuant to clause (i) (reduced by the
distributions actually paid with respect to the Award LTIP Units) and such
dividends had been invested in Common Stock at a price equal to the Fair Market
Value of one share of Common Stock on the ex-dividend date (together with the
earned LTIP Units determined pursuant to clause (i), the “Earned LTIP Unit
Equivalent”). Notwithstanding the foregoing, the Committee retains the
discretion to pay out the value of the dividends determined pursuant to the
preceding sentence in cash. In that event, the Earned LTIP Unit Equivalent shall
refer to the earned LTIP Units determined pursuant to clause (i) only.

If the Earned LTIP Unit Equivalent is smaller than the number of Award LTIP
Units previously issued to the Participant, then the Participant, as of the
Valuation Date, shall forfeit a number of Award LTIP Units equal to the
difference without payment of any consideration by the Partnership; thereafter
the term Award LTIP Units will refer only to the Award LTIP Units that were not
so forfeited and neither the Participant nor any of his or her successors,
heirs, assigns, or personal representatives will thereafter have any further
rights or interests in the LTIP Units that were so forfeited. If the Earned LTIP
Unit Equivalent is greater than the number of Award LTIP Units previously issued
to the Participant, then, upon the performance of the calculations set forth in
this Section 3(d): (A) the Company shall cause the Partnership to issue to the
Participant, as of the Valuation Date, a number of additional LTIP Units equal
to the difference; (B) such additional LTIP Units shall be added to the Award
LTIP Units previously issued, if any, and thereby become part of this Award;
(C) the Company and the Partnership shall take such corporate and partnership
action as is necessary to accomplish the grant of such additional LTIP Units;
and (D) thereafter the term Award LTIP Units will refer collectively to the
Award LTIP Units, if any, issued prior to such additional grant plus such
additional LTIP Units; provided that such issuance will be subject to the
Participant confirming the truth and accuracy of the representations set forth
in Section 14 hereof and executing and delivering such documents, comparable to
the documents executed and delivered in connection with this Agreement, as the
Company and/or the Partnership reasonably request in order to comply with all
applicable legal requirements, including, without limitation, federal and state
securities laws. If the Earned LTIP Unit Equivalent is the same as the number of
Award LTIP Units previously issued to the Participant, then there will be no
change to the number of Award LTIP Units under this Award pursuant to this
Section 3.

(e) If any of the Award LTIP Units have been earned based on performance as
provided in Section 3(c), subject to Section 4 hereof, the Earned LTIP Unit
Equivalent shall become vested in the following amounts and at the following
times, provided that the Continuous Service of the Participant continues through
and on the applicable vesting date or the accelerated vesting date provided in
Section 4 hereof, as applicable:

(i) 50 percent of the Earned LTIP Unit Equivalent shall become vested on the
date the Committee determines the Earned LTIP Unit Equivalent;

(ii) 25 percent of the Earned LTIP Unit Equivalent shall become vested on
April 1, 2019; and

 

7



--------------------------------------------------------------------------------

(iii) 25 percent of the Earned LTIP Unit Equivalent shall become vested on
April 1, 2020.

(f) Any Award LTIP Units that do not become vested pursuant to Section 3(e) or
Section 4 hereof shall, without payment of any consideration by the Partnership,
automatically and without notice be forfeited and be and become null and void,
and neither the Participant nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
such unvested Award LTIP Units.

4. Termination of Participant’s Service Relationship; Death and Disability.

(a) If the Participant is a party to a Service Agreement and ceases to be an
employee of the Company or any of its affiliates, the provisions of Sections
4(b) through 4(d) hereof shall govern the treatment of the Participant’s Award
LTIP Units exclusively. The foregoing sentence will be deemed an amendment to
any applicable Service Agreement to the extent required to apply its terms
consistently with this Section 4, such that, by way of illustration, any
provisions of the Service Agreement with respect to accelerated vesting or
payout or the lapse of forfeiture restrictions relating to the Participant’s
incentive or other compensation awards in the event of certain types of
terminations of the Participant’s service relationship with the Employer (such
as, for example, termination at the end of the term, termination without Cause
by the Employer or termination for Good Reason by the employee) shall not be
interpreted as requiring that any calculations set forth in Section 3 hereof be
performed or vesting occur with respect to this Award other than as specifically
provided in this Section 4. In the event an entity ceases to be a Subsidiary or
affiliate of the Company or the Partnership, such action shall be deemed to be a
termination of employment of all employees of that entity for purposes of this
Agreement, provided that the Committee or the Board, in its sole and absolute
discretion, may make provision in such circumstances for lapse of forfeiture
restrictions and/or accelerated vesting of some or all of the Participant’s
remaining unvested Award LTIP Units that have not previously been forfeited,
effective immediately prior to such event. If a Change of Control occurs,
Section 5 hereof shall govern the treatment of the Participant’s Award LTIP
Units exclusively.

(b) In the event of a termination of the Participant’s Continuous Service by
(A) the Employer without Cause, (B) the Participant for Good Reason, (C) the
Participant’s death, or (D) the Participant’s Disability prior to the Valuation
Date (each, a “Qualified Termination”), the Participant will not forfeit the
Award LTIP Units upon such termination, but the following provisions of this
Section 4(b) shall modify the determination and vesting of the Earned LTIP Unit
Equivalent for the Participant:

(i) the calculations provided in Section 3(d) hereof shall be performed as of
the Valuation Date as if the Qualified Termination had not occurred;

(ii) the Earned LTIP Unit Equivalent calculated pursuant to Section 3(d) shall
be multiplied by the Partial Service Factor (with the resulting number being
rounded to the nearest whole LTIP Unit or, in the case of 0.5 of a unit, up to
the next whole unit), and such adjusted number of LTIP Units shall be deemed the
Participant’s Earned LTIP Unit Equivalent for all purposes under this Agreement;
and

 

8



--------------------------------------------------------------------------------

(iii) the Participant’s Earned LTIP Unit Equivalent as adjusted pursuant to
Section 4(b)(ii) above shall no longer be subject to forfeiture pursuant to
Section 3(e) hereof; provided that, notwithstanding that no Continuous Service
requirement pursuant to Section 3(e) hereof will apply to the Participant after
the effective date of a Qualified Termination, except in the case of death or
Disability, the Participant will not have the right to Transfer (as defined in
Section 9 hereof) his or her Award LTIP Units or request redemption of his or
her Common Units under the Partnership Agreement until such dates as of which
his or her Earned LTIP Unit Equivalent, as adjusted pursuant to Section 4(b)(ii)
above, would have become vested pursuant to Section 3(e) absent a Qualified
Termination. For the avoidance of doubt, the purpose of this Section 4(b)(iii)
is to prevent a situation where Participants who have had a Qualified
Termination would be able to realize the value of their Award LTIP Units or
Common Units (through Transfer or redemption) before other Participants whose
Continuous Service continues through the applicable vesting dates set forth in
Section 3(e) hereof.

(c) In the event of a Qualified Termination after the Valuation Date, all
unvested Award LTIP Units that have not previously been forfeited pursuant to
the calculations set forth in Section 3(d) hereof shall no longer be subject to
forfeiture pursuant to Section 3(e) hereof; provided that, notwithstanding that
no Continuous Service requirement pursuant to Section 3(e) hereof will apply to
the Participant after the effective date of a Qualified Termination, except in
the case of death or Disability, the Participant will not have the right to
Transfer (as defined in Section 9 hereof) his or her Award LTIP Units or request
redemption of his or her Common Units under the Partnership Agreement until such
dates as of which his or her Earned LTIP Unit Equivalent would have become
vested pursuant to Section 3(e) absent a Qualified Termination. For the
avoidance of doubt, the purpose of this Section 4(c) is to prevent a situation
where Participants who have had a Qualified Termination would be able to realize
the value of their Award LTIP Units or Award Common Units (through Transfer or
redemption) before other grantees of Earned LTIP awards whose Continuous Service
continues through the applicable vesting dates set forth in Section 3(e) hereof.

(d) In the event of a termination of the Participant’s Continuous Service other
than a Qualified Termination, all Award LTIP Units except for those that, as of
the date at such termination, both (i) have ceased to be subject to forfeiture
pursuant to Sections 3(c) and (d) hereof and (ii) are vested pursuant to
Section 3(e) hereof shall, without payment of any consideration by the
Partnership, automatically and without notice terminate, be forfeited and be and
become null and void, and neither the Participant nor any of his or her
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interests in such Award LTIP Units.

5. Change in Control.

(a) If the Valuation Date occurs upon the date of a Change in Control on or
before the first anniversary of the Effective Date, the provisions of Section 3
shall apply to determine the Earned LTIP Unit Equivalent except that (i) the
number of LTIP Units earned under the Absolute TSR Component shall be measured
against performance hurdles prorated to reflect the shortened Performance
Period, and (ii) the resulting Earned LTIP Unit Equivalent shall be prorated to
reflect the portion of the Performance Period that had elapsed as of the date

 

9



--------------------------------------------------------------------------------

of such Change in Control. If the Valuation Date occurs upon the date of a
Change in Control after the first anniversary of the Effective Date, the Earned
LTIP Unit Equivalent shall be determined as provided in the preceding sentence,
but without proration of the Earned LTIP Unit Equivalent.

(b) The number of Earned LTIP Unit Equivalent determined under Section 3, as
modified by Section 5(a), shall remain subject to vesting tied to Continuous
Employment as provided in Section 3(e), except that the Participant shall become
fully vested in the Earned LTIP Unit Equivalent if he is terminated without
Cause or resigns for Good Reason within 18 months following the Change in
Control.

(c) If the Change in Control occurs after the third anniversary of the Effective
Date, and the Participant is terminated without Cause or resigns for Good Reason
within 18 months following the Change in Control, the Participant shall become
fully vested in the Earned LTIP Unit Equivalent.

(d) Notwithstanding the foregoing, if the Earned LTIP Unit Equivalent does not
remain outstanding after a Change in Control, then the Participant shall become
fully vested in the Earned LTIP Unit Equivalent upon the consummation of the
Change in Control.

6. Distributions.

(a) The holder of the Award LTIP Units shall be entitled to receive
distributions with respect to such Award LTIP Units to the extent provided for
in the LP Agreement, as modified hereby.

(b) The Special LTIP Unit Full Distribution Participation Date (as defined in
the LP Agreement) for the Award LTIP Units shall be the Valuation Date; provided
that prior to such date Award LTIP Units shall be entitled to the Special LTIP
Unit Sharing Percentage (as defined in the LP Agreement) (i.e., 10 percent) of
regular periodic distributions.

For the avoidance of doubt, after the Valuation Date, Award LTIP Units, both
vested and (until and unless forfeited pursuant to Section 3(f) or Section 4(d))
unvested, shall be entitled to receive the same distributions payable with
respect to Common Units if the payment date for such distributions is after the
Valuation Date, even though the record date for such distributions is before the
Valuation Date.

(c) All distributions paid with respect to Award LTIP Units, both before and
after the Valuation Date, shall be fully vested and non-forfeitable when paid,
whether or not the underlying LTIP Units have been earned based on performance
or have become vested based on the passage of time as provided in Section 3 or
Section 4 hereof.

7. Changes in Capitalization. Without duplication with the provisions of
Section 3(b) of the Plan, if (i) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (ii) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization, or
other similar change in the capital structure of the Company, or any
distribution to holders of Common

 

10



--------------------------------------------------------------------------------

Stock other than ordinary cash dividends, shall occur or (iii) any other event
shall occur which in the judgment of the Administrator necessitates action by
way of adjusting the terms of this Agreement, then and in that event, the
Administrator shall take such action as shall be necessary to maintain the
Participant’s rights hereunder so that they are substantially proportionate to
the rights existing under this Agreement prior to such event, including, but not
limited to, adjustments in the number of Award LTIP Units then subject to this
Agreement and substitution of other awards under the Plan or otherwise.

8. Incorporation of Plan; Interpretation by Administrator. This Agreement is
subject to the terms, conditions, limitations and definitions contained in the
Plan, to the extent not inconsistent with the terms of this Agreement. In the
event of any discrepancy or inconsistency between this Agreement and the Plan,
the terms and conditions of this Agreement shall control. The Administrator may
make such rules and regulations and establish such procedures for the
administration of this Agreement, which are consistent with the terms of this
Agreement, as it deems appropriate.

9. Restrictions on Transfer.

(a) Except as otherwise permitted by the Administrator, none of the Award LTIP
Units granted hereunder nor any of the common units of the Partnership into
which such Award LTIP Units may be converted (the “Award Common Units”) shall be
sold, assigned, transferred, pledged, hypothecated, given away or in any other
manner disposed of, or encumbered, whether voluntarily or by operation of law
(each such action a “Transfer”) and the Exchange Right (as defined in the LP
Agreement) may not be exercised with respect to the Award Common Units, provided
that, at any time after the date that (i) the Award LTIP Units vest and (ii) is
two years after the Grant Date, (A) Award LTIP Units or Award Common Units may
be Transferred to a charity or to the Participant’s Family Members (as defined
below) by gift or domestic relations order, provided that the transferee agrees
in writing with the Company and the Partnership to be bound by all the terms and
conditions of this Agreement and that subsequent Transfers shall be prohibited
except those in accordance with this Section 9 and (B) the Exchange Right may be
exercised with respect to Award Common Units, and Award Common Units may be
Transferred to the Partnership or the Company in connection with the exercise of
the Exchange Right, in accordance with and to the extent otherwise permitted by
the terms of the LP Agreement. Additionally, all Transfers of Award LTIP Units
or Award Common Units must be in compliance with all applicable securities laws
(including, without limitation, the Securities Act of 1933, as amended, the
“Securities Act”) and the applicable terms and conditions of the LP Agreement.
In connection with any Transfer of Award LTIP Units or Award Common Units, the
Partnership may require the Participant to provide an opinion of counsel,
satisfactory to the Partnership, that such Transfer is in compliance with all
federal and state securities laws (including, without limitation, the Securities
Act). Any attempted Transfer of Award LTIP Units or Award Common Units not in
accordance with the terms and conditions of this Section 9 shall be null and
void, and the Partnership shall not reflect on its records any change in record
ownership of any Award LTIP Units or Award Common Units as a result of any such
Transfer, shall otherwise refuse to recognize any such Transfer and shall not in
any way give effect to any such Transfer of any Award LTIP Units or Award Common
Units. Except as otherwise provided herein, this Agreement is personal to the
Participant, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution.

 

11



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, “Family Member” of a Participant, means the
Participant’s child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Participant’s household (other
than a tenant of the Participant), a trust in which these persons (or the
Participant) own more than 50 percent of the beneficial interest, a foundation
in which these persons (or the Participant) control the management of assets,
and any other entity in which these persons (or the Participant) own more than
50 percent of the voting interests.

10. Legend. The records of the Partnership and any other documentation
evidencing the Award LTIP Units shall bear an appropriate legend, as determined
by the Partnership in its sole discretion, to the effect that such LTIP Units
are subject to restrictions as set forth herein, in the Plan and in the LP
Agreement.

11. Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Participant for income tax
purposes or subject to the Federal Insurance Contributions Act withholding with
respect to the Award LTIP Units granted hereunder, the Participant will pay to
the Company or, if appropriate, any of its Subsidiaries, or make arrangements
satisfactory to the Administrator regarding the payment of, any United States
federal, state or local or foreign taxes of any kind required by law to be
withheld with respect to such amount. The Company may cause the required minimum
tax withholding obligation to be satisfied, in whole or in part, by withholding
from shares of Stock to be issued to the Participant in respect of the
Participant’s exercise of the Exchange Right a number of shares of Stock with an
aggregate Fair Market Value that would satisfy the withholding amount due. The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Participant.

12. Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Participant acknowledges
that the Plan may be amended or discontinued in accordance with Section 19
thereof and that this Agreement may be amended or canceled by the Administrator,
on behalf of the Company and the Partnership, in each case for the purpose of
satisfying changes in law or for any other lawful purpose, so long as no such
action shall adversely affect the Participant’s rights under this Agreement
without the Participant’s written consent. No promises, assurances, commitments,
agreements, undertakings or representations, whether oral, written, electronic
or otherwise, and whether express or implied, with respect to the subject matter
hereof, have been made by the parties which are not set forth expressly in this
Agreement. The failure of the Participant or the Company or the Partnership to
insist upon strict compliance with any provision of this Agreement, or to assert
any right the Participant or the Company or the Partnership, respectively, may
have under this Agreement, shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.

 

12



--------------------------------------------------------------------------------

13. Complete Agreement. Other than as specifically stated herein or as otherwise
set forth in any employment, change in control or other agreement or arrangement
to which the Participant is a party which specifically refers to the Award LTIP
Units or to the treatment of compensatory equity held by the Participant
generally, this Agreement (together with those agreements and documents
expressly referred to herein, for the purposes referred to herein) embody the
complete and entire agreement and understanding between the parties with respect
to the subject matter hereof, and supersede any and all prior promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, which
may relate to the subject matter hereof in any way.

14. Investment Representation; Registration. The Participant hereby makes the
covenants, representations and warranties set forth on Exhibit B attached hereto
as of the Grant Date. All of such covenants, warranties and representations
shall survive the execution and delivery of this Agreement by the Participant.
The Participant shall promptly notify the Partnership upon discovering that any
of the representations or warranties set forth on Exhibit B was false when made
or have, as a result of changes in circumstances, become false. The Partnership
will have no obligation to register under the Securities Act any of the Award
LTIP Units or upon conversion or exchange of the Award LTIP Units into other
limited partnership interests of the Partnership.

15. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Participant in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Participant at any time.

16. No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation plans, agreements or arrangements, and any such
plans, agreements and arrangements may be either generally applicable or
applicable only in specific cases or to specific persons.

17. Status of Award LTIP Units under the Plan. The Award LTIP Units are both
issued as equity securities of the Partnership and granted as “Units” under the
Plan. The Company will have the right at its option, as set forth in the LP
Agreement, to issue Stock in exchange for partnership units into which Award
LTIP Units may have been converted pursuant to the LP Agreement, subject to
certain limitations set forth in the LP Agreement, and such Stock, if issued,
will be issued under the Plan. The Participant acknowledges that the Participant
will have no right to approve or disapprove such election by the Company.

18. Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of Award LTIP Units hereunder, such provision shall
be stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).

 

13



--------------------------------------------------------------------------------

19. Law Governing. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland, without regard to any
principles of conflicts of law which could cause the application of the laws of
any jurisdiction other than the State of Maryland.

20. Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

21. Notices. Notices hereunder shall be mailed or delivered to the Employer at
its principal place of business at 1633 Broadway, Suite 1801, New York, New York
10019 and shall be mailed or delivered to the Participant at the address on file
with the Employer or, in either case, at such other address as one party may
subsequently furnish to the other party in writing.

22. Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

23. Successors and Assigns. The rights and obligations created hereunder shall
be binding on the Participant and his or her heirs and legal representatives and
on the successors and assigns of the Partnership.

24. Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company and its agents may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Participant (i) authorizes
the Company to collect, process, register and transfer to its agents all
Relevant Information; and (ii) authorizes the Company and its agents to store
and transmit such information in electronic form. The Participant shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law and to the
extent necessary to administer the Plan and this Agreement, and the Company and
its agents will keep the Relevant Information confidential except as
specifically authorized under this paragraph.

 

14



--------------------------------------------------------------------------------

25. Electronic Delivery of Documents. By accepting this Agreement, the
Participant (i) consents to the electronic delivery of this Agreement, all
information with respect to the Plan and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledges that he or she may
receive from the Company a paper copy of any documents delivered electronically
at no cost to the Participant by contacting the Company by telephone or in
writing; (iii) further acknowledges that he or she may revoke his or her consent
to electronic delivery of documents at any time by notifying the Company of such
revoked consent by telephone, postal service or electronic mail; and
(iv) further acknowledges that he or she is not required to consent to
electronic delivery of documents.

 

PARAMOUNT GROUP, INC.

By:

 

Albert P. Behler Chairman, Chief Executive Officer and President

PARAMOUNT GROUP OPERATING

PARTNERSHIP LP

By:

PARAMOUNT GROUP, INC., its General Partner

By:

 

Albert P. Behler Chairman, Chief Executive Officer and President

PARTICIPANT

 

Name:

Address:

 

 

 

 

15



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LIMITED PARTNER SIGNATURE PAGE

The Participant, desiring to become one of the within named Limited Partners of
Paramount Group Operating Partnership LP, hereby becomes a party to the
Agreement of Limited Partnership of Paramount Group Operating Partnership LP, as
amended through the date hereof (the “Partnership Agreement”). The Participant
agrees that this signature page may be attached to any counterpart of the
Partnership Agreement. By accepting this Agreement, the Participant acknowledges
that this grant of Award LTIP Units is in full and complete satisfaction of any
equity rights he or she may have in the Company, the Operating Partnership or
any of their affiliates or any prior oral or written understanding with regard
to any grant of equity rights by the Company, the Operating Partnership or any
of their affiliates or shareholders and the Participant waives his or her rights
to assert any claims against the Company, the Operating Partnership or any of
their affiliates or shareholders with respect to any equity rights.

 

Signature Line for Limited Partner:

By:

 

Name:

Date:

Address of Limited Partner:

 

 

 

 

16



--------------------------------------------------------------------------------

EXHIBIT B

PARTICIPANT’S COVENANTS, REPRESENTATIONS AND WARRANTIES

The Participant hereby represents, warrants and covenants as follows:

(a) The Participant has received and had an opportunity to review the following
documents (the “Background Documents”):

(i) The Company’s Form S-11, as amended;

(ii) The Agreement of Limited Partnership of Paramount Group Operating
Partnership LP;

(iii) The Company’s 2014 Equity Incentive Plan,; and

(iv) The Company’s Articles of Incorporation.

The Participant also acknowledges that any delivery of the Background Documents
and other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Participant as a
holder of Award LTIP Units shall not constitute an offer of Award LTIP Units
until such determination of suitability shall be made.

(b) The Participant hereby represents and warrants that

(i) The Participant either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Participant, together with the business and financial
experience of those persons, if any, retained by the Participant to represent or
advise him or her with respect to the grant to him or her of LTIP Units, the
potential conversion of LTIP Units into common units of the Partnership (“Common
Units”) and the potential redemption of such Common Units for shares of Stock
(“Shares”), has such knowledge, sophistication and experience in financial and
business matters and in making investment decisions of this type that the
Participant (I) is capable of evaluating the merits and risks of an investment
in the Partnership and potential investment in the Company and of making an
informed investment decision, (II) is capable of protecting his or her own
interest or has engaged representatives or advisors to assist him or her in
protecting his or her its interests, and (III) is capable of bearing the
economic risk of such investment.

(ii) The Participant understands that (A) the Participant is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Participant is or by reason of the award of
LTIP Units may become subject, to his or her particular situation; (B) the
Participant has not received or relied upon business or tax advice from the
Company, the Partnership or any of their respective employees,

 

17



--------------------------------------------------------------------------------

agents, consultants or advisors, in their capacity as such; (C) the Participant
provides or will provide services to the Partnership on a regular basis and in
such capacity has access to such information, and has such experience of and
involvement in the business and operations of the Partnership, as the
Participant believes to be necessary and appropriate to make an informed
decision to accept this Award of LTIP Units; and (D) an investment in the
Partnership and/or the Company involves substantial risks. The Participant has
been given the opportunity to make a thorough investigation of matters relevant
to the LTIP Units and has been furnished with, and has reviewed and understands,
materials relating to the Partnership and the Company and their respective
activities (including, but not limited to, the Background Documents). The
Participant has been afforded the opportunity to obtain any additional
information (including any exhibits to the Background Documents) deemed
necessary by the Participant to verify the accuracy of information conveyed to
the Participant. The Participant confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Participant have been made available or delivered to the Participant. The
Participant has had an opportunity to ask questions of and receive answers from
the Partnership and the Company, or from a person or persons acting on their
behalf, concerning the terms and conditions of the LTIP Units. The Participant
has relied upon, and is making his or her decision solely upon, the Background
Documents and other written information provided to the Participant by the
Partnership or the Company. The Participant did not receive any tax, legal or
financial advice from the Partnership or the Company and, to the extent it
deemed necessary, has consulted with his or her own advisors in connection with
his or her evaluation of the Background Documents and this Agreement and the
Participant’s receipt of LTIP Units.

(iii) The LTIP Units to be issued, the Common Units issuable upon conversion of
the LTIP Units and any Shares issued in connection with the redemption of any
such Common Units will be acquired for the account of the Participant for
investment only and not with a current view to, or with any intention of, a
distribution or resale thereof, in whole or in part, or the grant of any
participation therein, without prejudice, however, to the Participant’s right
(subject to the terms of the LTIP Units, the Plan and this Agreement) at all
times to sell or otherwise dispose of all or any part of his or her or her LTIP
Units, Common Units or Shares in compliance with the Securities Act, and
applicable state securities laws, and subject, nevertheless, to the disposition
of his or her assets being at all times within his or her control.

(iv) The Participant acknowledges that (A) neither the LTIP Units to be issued,
nor the Common Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or Common Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Participant contained herein, (C) such LTIP Units, or
Common Units, therefore, cannot be resold unless registered under the Securities
Act and applicable state securities laws, or unless an exemption from
registration is available, (D) there is no public market for such LTIP Units and
Common

 

18



--------------------------------------------------------------------------------

Units and (E) neither the Partnership nor the Company has any obligation or
intention to register such LTIP Units or the Common Units issuable upon
conversion of the LTIP Units under the Securities Act or any state securities
laws or to take any action that would make available any exemption from the
registration requirements of such laws, except, that, upon the redemption of the
Common Units for Shares, the Company currently intends to issue such Shares
under the Plan and pursuant to a Registration Statement on Form S-8 under the
Securities Act, to the extent that (I) the Participant is eligible to receive
such Shares under the Plan at the time of such issuance and (II) the Company
maintains an effective Form S-8 Registration Statement with the Securities and
Exchange Commission registering the issuance of such Shares. The Participant
hereby acknowledges that because of the restrictions on transfer or assignment
of such LTIP Units acquired hereby and the Common Units issuable upon conversion
of the LTIP Units which are set forth in the Partnership Agreement and this
Agreement, the Participant may have to bear the economic risk of his or her
ownership of the LTIP Units acquired hereby and the Common Units issuable upon
conversion of the LTIP Units for an indefinite period of time.

(v) The Participant has determined that the LTIP Units are a suitable investment
for the Participant.

(vi) No representations or warranties have been made to the Participant by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Participant has received no information
relating to an investment in the Partnership or the LTIP Units except the
information specified in this Paragraph (b).

(c) So long as the Participant holds any LTIP Units, the Participant shall
disclose to the Partnership in writing such information as may be reasonably
requested with respect to ownership of LTIP Units as the Partnership may deem
reasonably necessary to ascertain and to establish compliance with provisions of
the Code, applicable to the Partnership or to comply with requirements of any
other appropriate taxing authority.

(d) The address set forth on the signature page of this Agreement is the address
of the Participant’s principal residence, and the Participant has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.

(e) The representations of the Participant as set forth above are true and
complete to the information and belief of the Participant, and the Partnership
shall be notified promptly of any changes in the foregoing representations.

 

19